 

ASSET PURCHASE

AGREEMENT

MD TECHNOLOGIES INC.

BILLING ASSOCIATES, LLC

AND

MARK BORDEN



May 15, 2006





THIS ASSET PURCHASE AGREEMENT

(this "Agreement") dated as of May 15, 2006, by and among: (i) MD TECHNOLOGIES
INC., ("MDTO" or "BUYER"); (ii) BILLING ASSOCIATES, LLC, a Florida limited
liability company; ("SELLER" or "BA"); and (iii) MARK BORDEN ("Borden" or
"Equityholder").





R E C I T A L S



WHEREAS,

Borden is the sole owner of SELLER.



WHEREAS,

SELLER is engaged in the business of: (i) providing medical billing and
collection services; and (ii) providing healthcare business management and
consulting services, (the "Business").



WHEREAS,

the BUYER desires to purchase certain contracts, account receivables, and
equipment of SELLER, and SELLER desires to sell such contracts, accounts
receivables and equipment in exchange for cash and the assumption by BUYER of
certain liabilities of SELLER.



WHEREAS,

as a material inducement to the BUYER to enter into this Agreement and
consummate the transactions contemplated hereby, Borden has agreed to: (i)
indemnify the BUYER in the manner set forth in the Indemnification Agreement
attached hereto as Exhibit "A"; and (ii) enter into and employment contract and
containing covenants against competition, disclosure of confidential information
and solicitation of employees and customers, which employment contract is
attached hereto as Exhibit "B."



NOW, THEREFORE,

in consideration of the mutual promises herein made, the Parties hereto agree as
follows:





ARTICLE I

PURCHASE AND SALE OF ASSETS

1.1 Purchase and Sale of Assets. On and subject to the terms and conditions of
this Agreement, BUYER hereby purchases from SELLER and SELLER hereby sells,
transfers, assigns, conveys and delivers to the BUYER, all rights, title and
interest in and to all of the assets listed on Schedule "I" hereto.





ARTICLE II

CONSIDERATION FOR PURCHASE OF ASSETS; CLOSING

2.1 Purchase Price. The purchase price paid by BUYER hereunder consists of:



[CONFIDENTIAL TREATMENT REQUESTED]



The assumption by BUYER of certain liabilities of SELLER listed on Schedule "II"
hereto.



2.2 The Closing. The closing of this Agreement (the "Closing") has taken place
on May 15, 2006 at the offices of Macfarlane, Ferguson & McMullen, P.A. in Tampa
Florida. The date on which the Closing has occurred shall be referred to as the
"Closing Date".

2.3 Deliveries at the Closing.

The SELLER has delivered to MDTO:



Originals of all of the customer contracts of Seller;

A counterpart to the Indemnification Agreement, duly executed by the Borden;

A counterpart of the Employment Agreement, duly executed by Borden.

MDTO has delivered to SELLER:

 a. The cash Purchase Price due at closing referred to is Section 2.1;
 b. Counterpart of the Employment Agreement of Mark Borden, duly executed by
    MDTO;
 c. Counterparts to the Indemnification Agreement, duly executed by MDTO;

Undertaking of SELLER and Borden.

If Borden holds any right, title or interest in or to any assets, properties,
interests in properties or rights intended to be transferred by this agreement
and listed on Schedule I, then said assets, properties or rights are hereby
transferred to BUYER and all provisions of this Agreement shall apply to such
assets, properties, interests in properties and rights notwithstanding that they
are not held by SELLER, and all such provisions of this Agreement shall be
binding on BORDEN.





Gross Revenue Reconciliation

. Should the contracts (both written and oral) of SELLER purchased by BUYER
pursuant to this Agreement generate gross revenues to Buyer of
[CONFIDENTIAL TREATMENT REQUESTED]





ARTICLE III

CONDITIONS TO CLOSING BY MDTO



The consummation of the instant transaction by MDTO is based on the following as
of the Closing:

3.1 Representations and Warranties; Covenants

. The representations and warranties set forth in Article IV are true, complete
and accurate in all respects.



3.2 Absence of Material Adverse Change

. Since January 1, 2006, there has been no Material Adverse Change suffered by
SELLER.



3.3 Absence of Litigation

. As of the Closing, there is not: (a) any Order of any nature issued by a
Governmental Authority with competent jurisdiction directing that the
transactions provided for herein not be consummated as herein provided or (b)
any Proceeding before any Governmental Authority pending wherein an unfavorable
Order would (i) prevent the performance of this Agreement (ii) declare unlawful
any material aspect of this Agreement, (iii) cause any material aspect of this
Agreement to be rescinded or (iv) materially affect the right of MDTO to own or
control the assets of SELLER.



3.4 Opinion of SELLER'S Counsel

. MDTO has received a letter from Macfarlane, Ferguson & McMullen, P.A., counsel
to SELLER, that SELLER has the capacity and the requisite authority to enter
into the contemplated transaction and that he has explained the closing
documents to BORDEN.















ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER AND THE EQUITYHOLDER



SELLER and Borden represent and warrant to MDTO the following:

4.1 Title to Assets. SELLER is the record and beneficial owner of the assets
listed on Schedule I and has full power and authority to convey such assets free
and clear of any Lien, and, upon delivery of and payment for such assets as
herein provided, MDTO will acquire good, marketable and valid title thereto,
free and clear of any Lien.

4.2 Authorization of Transaction. Equityholder and SELLER have all requisite
power and authority to execute and deliver each Document to which they are a
party.

4.3 Non-contravention. Neither Equityholder nor SELLER is required to give any
notice to, or obtain any authorization, consent, or approval from, any
Governmental Authority or any other Person in order for the Parties to
consummate the transactions contemplated by this Agreement.

4.4 Litigation. There are no legal Proceedings pending or threatened against
SELLER or Equityholder related to the Business.

4.5 Intentionally Deleted.

4.6 Financial Statements.

(a) Schedule 4.6 (a) contains the following financial statements:

(i) the balance sheet of SELLER dated as of December 31, 2005 and December 31,
2004 and the related statements of operations, owners' equity and cash flows,
for the fiscal years ended December 31, 2005, and December 31, 2004 ("Financial
Statements");

(ii) the balance sheet of SELLER for the 3 month period ending March 30, 2006
(the "Latest Balance Sheet") and the related statements of operations, owners'
equity and cash flows, together with the accompanying supplementary information.

(b) Except as specifically set forth on Schedule 4.6(b) and to the best of
Borden's knowledge, each of the Financial Statements and the Latest Balance
Sheet: (i) has been prepared in accordance with the books and records of the
SELLER (which are true and correct in all material respects); (ii) is true,
correct and complete in all material respects; and (iii) fairly presents the
financial condition, results of operations, owners' equity and changes in cash
flow which it purports to present as of the dates thereof and for the periods
indicated thereon.

(c) SELLER maintains a system of internal accounting controls sufficient to
provide reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in conformity with Generally Accepted
Accounting Principles or such other method of accounting as has been designated
in financial statements, and to maintain asset accountability.

4.7 Events Subsequent to January 1, 2006. Since January 1, 2006, SELLER has
operated the Business in the Ordinary Course of Business and SELLER has not
suffered any Material Adverse Change. Since that date, and as otherwise
disclosed in Schedule 4.7:

(a) no party has accelerated, terminated, modified or canceled any agreement,
contract, document, lease, or license to which SELLER is a party and, to the
best knowledge of SELLER, no party intends to take any such action;

(b) SELLER has not experienced any material damage, destruction, or loss
(whether or not covered by insurance) to any of its assets or property;

(e) SELLER has not incurred any debt, Lien upon any of its respective assets;

(f) SELLER has not delayed or postponed the payment of accounts payable and
other Liabilities outside the Ordinary Course of Business;

(g) SELLER has not cancelled, compromised, waived, or released any right or
claim (or series of related rights and claims) outside the Ordinary Course of
Business;

(h) SELLER has not accelerated the collection or receipt of any account
receivables outside the Ordinary Course of Business; and

(i) SELLER has not committed to do any of the foregoing.

4.8 Title to Properties. Unless otherwise disclosed in schedule 4.8,

(a) SELLER owns good and marketable title, free and clear of all Liens to all of
its respective assets, and the assets of SELLER include all assets, properties
and interests in properties presently used by, related to and/or necessary for
the conduct of the Business by SELLER in the ordinary course.

(b) The equipment and other tangible assets of SELLER are in good condition and
repair (subject to routine maintenance and repair for similar assets of like
age), fit for their particular purpose, and are usable in the ordinary course of
the Business.

4.9 Contracts and Commitments. Except as set forth on Schedule 4.9, SELLER is
not a party to any written or oral:

(a) instrument, agreement or indenture relating to the mortgaging, pledging or
otherwise placing a Lien on any asset of SELLER;

(b) factoring arrangement or other agreement involving the sale of SELLER'S
accounts receivable to a third party;

(c) contract relating to the purchase, distribution, marketing or sales of
SELLER' services or any other Person's products or services;

4.10 Labor Issues. Except as set forth on Schedule 4.10: (i) SELLER is not
delinquent in payments to any of its employees for any wages, salaries,
commissions, bonuses or other direct compensation for any services performed by
them to date or amounts required to be reimbursed to such employees and upon
termination of the employment of any such employees, neither the MDTO nor SELLER
will by reason of anything done prior to the Closing be liable to any of such
employees for severance pay or any other payments; (ii) there is no unfair labor
practice charge or complaint against SELLER pending before the National Labor
Relations Board or any other Governmental Authority, and to the best knowledge
SELLER, none is or has been threatened; (iii) there is no labor strike, dispute,
request for representation, slowdown or stoppage actually pending or, to the
best knowledge of SELLER threatened against or involving SELLER; (iv) no labor
union currently represents the employees of SELLER; (v) to the best knowledge of
SELLER, no labor union has taken any action with respect to organizing the
employees of SELLER; and (vi) neither any material grievance nor any arbitration
proceeding arising out of or under collective bargaining agreements is pending
and no claim thereto has been asserted against SELLER. SELLER is not a party to
or bound by any collective bargaining agreement, union contract or similar
agreement.

(c) SELLER is, and has at all times been, in compliance in all material respects
with all Laws relating to the hiring of employees, employment and employment
practices, terms and conditions of employment, wages, hours of work, equal
opportunity, the payment of social security and other Taxes and occupational
safety and health. There are no employment handbooks, personnel policy manuals
or similar documents that create prospective employment rights or obligations in
any employee of SELLER.

4.11 Customers. Seller has delivered to Buyer a list of:

(i) all customers of SELLER during the fiscal years ended December 31, 2005 and
current year to date through the date of Closing; and

(ii) gross sales to the customers identified in sub clause (i) above for the
fiscal years ended and December 31, 2005 and the current year to date through
date of closing.

Except as set forth on Schedule 4.11, no such customer has terminated or
materially reduced its business with SELLER in the last twelve (12) months.
Neither SELLER nor Equityholder has received any notice or otherwise has any
reason to believe that any of the customers listed on Schedule 4.11 intend to
terminate its business with SELLER. SELLER has not engaged in rebate, discount,
advance sale programs, volume discounts, or other programs or arrangements with
its customers which might reasonably be expected to result in such customers
reducing, temporarily or permanently, their purchases of services from SELLER
after the Closing

4.12 Accounts Receivable. The notes and accounts receivable reflected on the
Latest Balance Sheet are valid receivables and collectible within ninety (90)
days after the due date related to such receivables subject to no valid
counterclaims or set-offs, at the aggregate recorded amount thereof as shown on
the Latest Balance Sheet.

4.13 Warranties of Services; Regulatory Compliance. All services rendered by
SELLER have been in conformity in all material respects with all applicable
contractual commitments and all express and implied warranties. SELLER has no
material liability and SELLER has received no written or oral notice of any
present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand against it giving rise to damages in connection
therewith.

4.14 Brokers. Schedule 4.14 sets forth a true and complete list of each agent,
broker, investment banker or firm who has acted on behalf, or under the
authority, of SELLER or Equityholder or will be entitled to any fee or
commission directly or indirectly from anyone in connection with any of the
transactions contemplated hereby.

4.15 Disclosure.

(a) The representations and warranties of SELLER in this Agreement, taken as a
whole, do not omit to state a material fact necessary to make the statements
herein not misleading.

(b) There is no fact known to SELLER that materially adversely affects or, as
far as SELLER can reasonably foresee, materially threatens, the assets of
SELLER.

(c) Except as itemized in Schedule 4.15 attached hereto and to the best
knowledge of SELLER, SELLER has not violated any of the rules and regulations of
the Health Insurance Portability and Accountability Act of 1996 (HIPAA) and is
in full compliance with rules and regulations promulgated thereunder.

ARTICLE V

ADDITIONAL AGREEMENTS



5.1 Breach of Representations and Warranties. Promptly upon becoming aware of
(i) any fact or condition which constitutes, or could reasonably be expected to
cause or result in, a breach of any of the representations and warranties of
SELLER or Equityholder contained in or referred to in this Agreement, or (ii)
the occurrence of any event that would constitute, or could reasonably be
expected to cause or result in, a breach of any of the representations and
warranties of SELLER or Equityholder contained in or referred to in this
Agreement, SELLER or Equityholder shall give detailed written notice thereof to
the BUYER and shall use commercially reasonable efforts to remedy the same.

5.2 Survival. The representations, warranties, covenants and other agreements
set forth in this Agreement shall survive the Closing and the consummation of
the transactions contemplated hereby and expire 18 months following the Closing.

Indemnification Agreement. The Parties hereby agree to indemnify each other with
respect to various matters set forth in, and in accordance with the terms of,
the Indemnification Agreement attached hereto as Exhibit "A".



Transaction Expenses. MDTO shall pay all of its expenses in connection with the
transactions contemplated hereby, including without limitation, all attorneys''
fees and expenses and accountants' fees and expenses. BORDEN shall pay all of
his expenses and all of the expenses of SELLER incurred in connection with the
transactions contemplated hereby, including without limitation, all attorneys'
fees and expenses and accountants' fees and expenses.



Tax Matters. Each party to this transaction shall be fully responsible for its
respective tax liability resulting from the instant transaction.



Cooperation on Tax Matters

: MDTO, SELLER and the Equityholders shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of Tax
Returns and any audit, litigation or other proceeding with respect to Taxes.
MDTO and the Equityholder further agree, upon reasonable request, to provide the
other party with information that either party requires to prepare any and all
tax returns.



ARTICLE VI

DEFINITIONS



In addition to the words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context clearly requires otherwise:

"Adverse Consequences" means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, the loss of Tax attributes,
liens, losses, lost profits, diminution in value, expenses, and fees, including
court costs and attorneys' fees and expenses (whether such attorneys' fees and
expenses arise out of a dispute or claim between the parties or out of a dispute
involving third parties).

"Assumed Liabilities" includes only those liabilities of SELLER itemized on
Schedule II hereto.

"Business" has the meaning assigned to such term in the recitals of this
Agreement.

"BUYER" has the meaning assigned to such term in the preamble of this Agreement.

"Closing" has the meaning assigned to such term in Section 2.2.

"Closing Date" has the meaning assigned to such term in Section 2.2.

"Employment Agreement" means the Employment Agreement to be dated as of the
Closing Date between the BUYER and Borden in substantially the form of Exhibit
"B" hereto.



"Financial Statements" has the meaning assigned to such term in Section 4.6.

"GAAP" means United States generally accepted accounting principles, applied on
a consistent basis, or based upon such other method of accounting as is
designated in the historical financial statements of SELLER.

"MDTO" has the meaning assigned to such term in the preamble to this Agreement.

"Liability" means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.

"Lien" means any security interest, pledge, bailment (in the nature of a pledge
or for purposes of security), mortgage, deed of trust, the grant of a power to
confess judgment, conditional sales and title retention agreement (including any
lease in the nature thereof), charge, encumbrance, easements, reservations,
restrictions, clouds, rights of first refusal or first offer, options, or other
similar arrangement or interest in real or personal property.

"Material Adverse Effect" means, with respect to any Person, a material adverse
effect on the business, operations, assets (including levels of working capital
and components thereof), condition (financial or otherwise), operating results,
liabilities, customer, supplier or employee relations or business prospects of
such Person.

"Ordinary Course of Business" means the ordinary course of business consistent
with the past custom and practice of SELLER and their Affiliates (including with
respect to quantity and frequency).

"Parties" means MDTO, SELLER and Borden.

ARTICLE VII

MISCELLANEOUS



7.1 Entire Agreement. This Agreement and the other Documents referred to herein
constitute the entire agreement among the Parties and supersede any prior
correspondence or documents evidencing negotiations between the Parties, whether
written or oral, and all understandings, agreements or representations by or
among the Parties, written or oral.



7.2 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns.



7.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.



7.4 Headings. The section heading contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.



7.5



Notices.

All notices, requests, demands, claims, and other communications hereunder shall
be in writing. Any notice, request, demand, claim or other communication
hereunder shall be deemed duly given when delivered personally to the recipient,
telecopied to the intended recipient at the telecopy number set forth therefore
below (with hard copy to follow), or sent to the recipient by reputable express
courier service (charges prepaid) and addressed to the intended recipient as set
forth below:





If to the SELLER:

Billing Associates, LLC

7424 Hackamore Road

Zephyrhills, Florida 3354

Attention: Mark Borden



Copy to: Macfarlane, Ferguson & McMullen, P.A.

201 North Franklin Street, Suite 2000

Tampa, Florida 33602

Phone: (813) 273-4210

Fax: (813) 273-4256

Attention: C. A. Moore, Esq.



If to MDTO:

620 Florida St., Suite 200

Baton Rouge, La. 70801

Telephone: (225) 343-7169

Telecopy: (225) 408-1805

Attention: Jose S. Canseco



Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means, but no such notice, request, demand, claim or other communication
shall be deemed to have been duly given unless and until it actually is received
by the intended recipient. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Party notice in the manner herein set forth.

7.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Florida without regard to conflicts of
laws principles that would require the application of any other law. Each of the
parties specifically consent to the sole and proper venue and jurisdiction for
any action, mediation or arbitration hereunder (or based upon any ancillary
documents referred to herein) to lie in Hillsborough County, Florida.



7.7 Incorporation of Exhibits and Schedules. The Exhibits, Schedules and other
attachments identified in this Agreement are part of this Agreement as if set
forth in full herein.



7.8 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.
The word "including" shall mean including without limitation. Nothing in the
Schedules hereto shall be deemed to adequately disclose an exception to a
representation or warranty made herein unless the applicable Schedule identifies
the exception with reasonable particularity and describes the relevant facts in
reasonable detail. Without limiting the generality of the foregoing, the mere
listing (or inclusion of a copy) of a document or other item shall not be deemed
to adequately disclose an exception to a representation or warranty made herein
(unless the representation or warranty has to do with the existence of the
document or other item itself). The parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant.



7.9 Independence of Covenants and Representations and Warranties. All covenants
hereunder shall be given independent effect so that if a certain action or
condition constitutes a default under a certain covenant, the fact that such
action or condition is permitted by another covenant shall not affect the
occurrence of such default, unless expressly permitted under an exception to
such initial covenant. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness of or a breach of a
representation and warranty hereunder.



7.10 Remedies. All disputes between the parties related to this Agreement and
all other closing documents executed in conjunction therewith shall be resolved
through binding arbitration in accordance to the rules and regulations of the
American Arbitration Association, the prevailing party being entitled to recover
its attorney fees and costs associated with the enforcement of its rights
hereunder. EACH PARTY HERETO WAIVES ANY RIGHT TO TRIAL BY JURY.



7.11 Knowledge of Equityholder Attributable to SELLER. Whenever any statement
herein or in any schedule, exhibit, certificate or other document delivered to
any Party pursuant to this Agreement is made A to the best knowledge of the
SELLER" or containing words of similar intent or effect, the knowledge of the
SELLER will be deemed to include, without limitation, the knowledge of the
Equityholders, and each of the managers of SELLER. SELLER shall be required (and
the Equityholders shall be required to cause SELLER) to reasonably examine all
relevant documents and to make due reasonable inquiries of each of its managers,
officers and accountants who would likely have knowledge of the relevant facts
or circumstances.



7.12 Severability. It is the desire and intent of the Parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.



ARTICLE VIII



TERMINATION OF AGREEMENT



8.1 Termination. This Agreement may be terminated:



(a) By the mutual written consent of MDTO and Equityholder;



(b) By Equityholder in writing if MDTO shall (i) fail to perform in any material
respect its agreements contained herein or in any of the other documents
executed in conjunction with the Closing; or (ii) materially breach any of its
representations, warranties or covenants contained herein, which failure or
breach is not cured within ten (10) Business Days after the Equityholder has
notified MDTO of their intent to terminate this Agreement pursuant to this
subparagraph (b);



(c) By MDTO in writing if Equityholder shall (i) fail to perform in any material
respect their agreements contained herein or in any of the other documents
executed in conjunction with the Closing; or (ii) materially breach any of their
representations, warranties or covenants contained herein, which failure or
breach is not cured within ten (10) Business Days after MDTO has notified
Equityholder of his intent to terminate this Agreement pursuant to this
subparagraph (c);



(d) By either the Equityholder or MDTO in writing if there shall be any Order of
any Governmental Authority binding on MDTO, SELLER and/or Equityholder, which
prohibits or restrains MDTO, SELLER and/or Equityholder from consummating the
transactions contemplated hereunder, provided that the terminating party shall
have used its reasonable efforts to have any such Order lifted and the same
shall not have been lifted within thirty (30) days after entry, by any such
Governmental Authority.



8.2 Effect of Termination. In the event of a termination pursuant to this
Article VIII, this Agreement shall become void and there shall be no liability
or obligation on the part of any Party hereto except for the return of the
purchase price paid by MDTO to Equityholder as a result of this Agreement.



 

IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement as
of the date first above written.



BUYER:

MD Technologies Inc.



 

By:

Name: Jose S. Conseco

Title: Chairman



 

SELLER

Billing Associates, LLC



 

By:

Name: Mark Borden

Title: Manager



 

EQUITYHOLDER:



 

________________________________

Mark Borden



 

STATE OF FLORIDA )

) SS

COUNTY OF HILLSBOROUGH )

I, _________________, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that Jose S. Conseco appeared before me this day in
person, and acknowledged that he signed and delivered the said instrument as his
own free and voluntary act for the uses and purposes therein set forth.

GIVEN under my hand and Notarial Seal this 15th day of May, 2006.



_____________________

Notary Public

My Commission Expires:



 

 

 

 

 

STATE OF FLORIDA )

) SS

COUNTY OF HILLSBOROUGH )

I, _______________, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that Mark Borden appeared before me this day in
person, and acknowledged that he signed and delivered the said instrument as his
own free and voluntary act for the uses and purposes therein set forth.

GIVEN

under my hand and Notarial Seal this 15th day of May, 2006.





_____________________________

Notary Public

My Commission Expires:



 

 

 